Citation Nr: 0615928	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and T.H.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served in the New Philippine Scouts from July 
1946 to April 1949.  He died in December 1985.  The appellant 
is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The appellant 
testified at a hearing before the undersigned in September 
2003.  A transcript of the hearing is now part of the record 
before the Board.

The case was previously before the Board in April 2004, at 
which time the appeal was denied.  At that juncture, the 
issue was characterized in terms of whether new and material 
evidence had been submitted to warrant reopening the claim.  
In a February 2006 Order, the Court endorsed a joint motion 
for remand, vacated the April 2004 Board decision that denied 
the appeal and remanded the matter for compliance with the 
instructions in the joint motion.  The issue on appeal has 
been recharacterized in accordance with the reasons expressed 
below.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the claimant when 
further action, on her part, is required. 


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

In an unappealed decision from July 1991, the RO denied 
entitlement to death pension benefits.

In an April 1996 rating decision, the RO denied service 
connection for the cause of the veteran's death.  After the 
appellant was notified of the decision and of her procedural 
and appellate rights, she filed a letter in October 1996 in 
which she noted her desire to appeal her "claim for Death 
pension benefits" and additionally requested 
"reconsideration due to denial of [her] claim because [her] 
late husband died due to a service connected disability."  
At the bottom of that document is a RO generated stamp 
indicating Notice of Disagreement (NOD), which was stricken 
by hand-written interlineation.  Subsequently, in April 1997, 
the RO informed the claimant that there was no basis to 
reconsider her claim and that she needed to file a NOD by May 
6, 1996, making clear her intention to initiate an appeal as 
well as the specific part of the decision with which she 
disagreed.  Inasmuch as the claimant failed to respond within 
the time limit allotted, the RO regarded the denial as final.   

In January 2001, the claimant again filed for VA benefits, 
and the RO regarded that filing as a claim to reopen the 
previously denied claim for service connection for the cause 
of the veteran's death.  The Board accepted that 
characterization of the issue on appeal when the case was 
previously before the Board in April 2004.  The Court 
determined that the Board did not adequately discuss the 
October 1996 correspondence from the appellant in the context 
of whether it constituted a valid NOD with respect to the 
finality of April 1996 adverse rating action.  

Although the RO has not been given an opportunity to address 
this matter in any great detail, to the extent that there may 
be any deficiencies of notice or assistance, there is no 
prejudice to the claimant in proceeding with this matter 
given the favorable nature of the Board's discussion below.  

A notice of disagreement must express disagreement with a 
determination of the agency of original jurisdiction and 
express a desire to contest the result and must be filed in 
writing by the claimant with the RO within one year after the 
date of mailing of notice of the RO decision.  See 38 C.F.R. 
§ 20.201.

In this case, the October 1996 correspondence expressly 
appeals the denial of "Death pension benefits" (adversely 
decided by an unappealed rating in 1991), which is a 
distinguishable benefit from a claimed benefit arising from 
cause of the veteran's death.  To the extent that the 
correspondence, taken exactly, purports to appeal the 1991 
decision, the request for an appeal is clearly untimely.  
Moreover, strictly speaking, the first sentence of the 
October 1996 correspondence is literally inadequate to 
constitute an appeal of the claim for cause of death.  
Nevertheless, the Board recognizes that the October 1996 
document was submitted in response to the April 1996 adverse 
rating pertaining to the claim for cause of death.  Moreover, 
taking the document as a whole together with the timing of 
the submission as well as the fact that the claimant was 
proceeding pro se, the Board is willing to accept the October 
correspondence as a NOD as to the April 1996 rating action.  
Accordingly, the April 1996 rating action is not final.

Thus, the RO has yet to issue an SOC with respect to the 
claim for entitlement to service connection for cause of the 
veteran's death, the next step in the appellate process.  See 
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240- 
41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this matter must be remanded to the RO for the 
issuance of an SOC.  Id.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

The Board also considers that the claimant should be provided 
the appropriate VCAA notice in accordance with the most 
recent decisions by the Court.  Furthermore, the claimant has 
asserted that additional medical records may be available to 
support her claim.  See Joint Motion for Remand at pp. 6-7.  
The RO should attempt to obtain any additional evidence for 
which the claimant provides sufficient information, and the 
requisite authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans  Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  All VCAA notice obligations should be 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  The RO should send to the appellant 
and any representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After undertaking any other 
development deemed necessary, the RO 
should issue to the appellant an SOC with 
respect to the claim of entitlement to 
service connection for cause of the 
veteran's death.  Along with the SOC, the 
RO must furnish to the claimant a VA Form 
9, and afford her the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal as to the 
pertinent issue.  The appellant is hereby 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be 
perfected.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant until she is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


